Order issued September c;,LI , 2012




                                               In The
                                (Court uf Apprats
                          NMI! Elistrirt of . rxas at Dallas
                                        No. 05-12-01223-CV


                ONCOR ELECTRIC DELIVERY COMPANY LLC, Appellant
                                                  V.
           SOUTHERN FOODS GROUP LLC D/B/A SCHEPPS DAIRY, Appellee


                                             ORDER

        The Court has before it appellant's motion for extension of time to file notice of appeal. The

Court GRANTS the motion and ORDERS that the notice of appeal tendered on September 6, 2012,

be timely filed as of that date.




                                                        MOLLY F NCIS
                                                        JUSTICE